Citation Nr: 0006307	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
T12 compression fracture, with anterior wedging and 
degenerative changes at T11, T12, and L1.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1981, and from December 1981 to December 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim for an 
evaluation in excess of 10 percent for residuals of a T12 
compression fracture, with anterior wedging and degenerative 
changes at T11, T12 and L1.  In May 1997, after receiving 
additional evidence, the RO increased the evaluation for the 
appellant's T12 compression fracture, with anterior wedging 
and degenerative changes at T11, T12 and L1, to 20 percent 
disabling.  In doing so, the RO applied the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  As the 10 
percent evaluation is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

This issue listed on the front page of this decision was 
remanded by the Board in January 1998 for additional 
development.  That development has been completed and the 
case has been returned to the Board for final appellate 
review. 

In January 1998, the Board also remanded the issue of 
entitlement to service connection for a psychiatric disorder, 
to include a panic disorder with depression.  In September 
1998, the RO granted service connection for a panic disorder 
with depression.  Accordingly, that issue is no longer before 
the Board.  38 U.S.C.A. §  7104 (West 1991).


FINDING OF FACT

Residuals of a T12 compression fracture, with anterior 
wedging and degenerative changes at T11, T12 and L1 are not 
productive of more than a moderate limitation of dorsal 
motion and a demonstrable deformity of a vertebral body. 



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a T12 compression fracture, with 
anterior wedging and degenerative changes at T11, T12, and L1 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5285, 5288, 5291 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

An April 1991 attending Physicians Return to work statement 
reflects that the veteran was found to have been totally 
incapacitated because of low back strain.  The veteran was 
given moist heat and medication. 

In a May 1991 report, submitted by William Niedermeier, M.D., 
of the Quinling Clinic, Madison, Wisconsin, it was indicated 
that the veteran would be off from work for two weeks.  The 
nature of the disability was not reported.  Records dated in 
May 1991 from Physician's Plus Medical Group, however, note 
that the appellant had reinjured his back in April 1991.  His 
job entailed sewer cleaning and lifting weights routinely 
weighing 75-150 pounds.

An August 1991 VA examination report reflects that the 
veteran had been on workman's compensation for the previous 
five months because of a back strain associated with his 
employment with a "roto rooter" company.  The veteran 
reported that he had been employed by various employers over 
the previous five years and that the work involved heavy 
lifting.  The report is silent with respect to any objective 
findings with regards to the thoracic spine.  

During a November 1991 VA examination, the examiner indicated 
that the veteran's history was extremely difficult to obtain 
as the appellant was very vague in responding to questions.  
The veteran related that his back had not improved.  He 
indicated that he was employed as an instructor at a roto 
rooter company.  It was noted by the examiner that the 
veteran took medication for his back.  An examination of the 
spine revealed tenderness over the lower dorsal spine with no 
evidence of any actual scoliosis.  A neurological examination 
was unremarkable other than muscle spasms and tenderness 
around the lower dorsal spine.  The veteran was able to walk 
on his toes and heels.  A Romberg's sign produced swaying 
(the veteran indicated that he was going to fall but did 
not).  When the veteran bent forward, he reached out and 
extended himself towards a chair rather than forward down 
towards the floor.  The veteran was able to bend forward to 
approximately 80 degrees but would not go any farther because 
of pain.  Extension, lateral motion and rotation movements 
were normal.  The veteran was diagnosed as having old 
compression fractures at T11-12 with possible transverse and 
spinous process fractures secondary to a second injury.  

Records from Meriter Hospital note that in July 1995, the 
appellant suffered severe injuries as the result of an 
elevator mishap during which he injured his cervical and 
lumbar spine, and incurred central disc herniations.  
Subsequent records show that in April 1996, the veteran 
underwent lumbar surgeries to include a diskectomy and 
hemilaminectomies due this work injury.  In February 1998, 
while at Lake Edge Clinic, an examiner noted that the 
appellant's 1995 injury involved a three floor fall in an 
elevator, and that he injured his neck during this 
postservice fall.

An April 1997 VA spine examination report reflects that the 
veteran reported having sustained a T12 compression fracture 
during service in 1980.  He reported that in April 1996, he 
underwent an L4-5 diskectomy because of back and right leg 
pain.  The veteran continued to complain of a numbness in his 
anterior thigh and of left buttock pain.  The appellant 
related that he was employed in light custodial work but that 
he could only work thirty percent.  The veteran reported that 
he had a difficult time sitting up straight, that he could 
not bend over without experiencing pain and that he had been 
given a permanent twenty pound lifting restriction.  The 
examiner indicated that he had reviewed the appellant's 
claims file and that the veteran was very vague with regard 
to his history of a back injury during service.  The examiner 
noted that while there was reference to a back injury prior 
to service, X-rays did not clearly diagnosis an acute 
compression fracture at any point.  

During the examination, the veteran walked slowly.  He had a 
difficulty time sitting and getting into a supine position.  
The veteran had forward flexion to 40 degrees, extension to 
10 degrees, bilateral side to side bending to 15 degrees, and 
bilateral rotation to 25 degrees.  The examiner noted that 
pain limited the veteran's motion in all end points.  There 
was no evidence of any spasm.  There was an area of decreased 
sensation of light touch in the anterior right thigh but 
otherwise a neurological examination was normal.  There was 
no evidence of any fixed abnormalities.  Musculature of the 
back was normal.  X-rays of the thoracic and lumbar spine 
showed anterior wedging and degenerative changes at T11, T12 
and L1.  A diagnosis of a history of anterior wedging of T11, 
T12 and L1 was entered.  The examiner noted that there was no 
clear diagnosis of an acute compression fracture at any point 
and that such findings might have represented Scheuermann's 
kyphosis.  The examiner indicated that the 10 percent rating 
assigned to the veteran's T12 wedging was appropriate.  The 
examiner concluded that that a portion of the appellant's 
symptoms were a result of degenerative changes at the 
thoracolumbar junction and that a majority of his complaints 
were unrelated to his service-connected injury.  It was 
reported that the veteran had had several post-service 
injuries to his back and that these were more proximately 
related to his current problems rather than his service-
connected condition.  

Numerous VA and private medical reports, submitted by Medic 
East Immediate Care Center, Quinling Clinic, Meriter 
Hospital, Catholic Charities Diocese of Madison, Physicians 
Plus Medical Group, Madison Neurosurgical Consultants, S.C., 
and the Droessler Chiropractic Office, dating from 1981 to 
1998, reflect that the veteran was primarily seen for 
psychiatric complaints, and for cervical, left arm and lumbar 
spine pain following an elevator mishap at work in July 1995.  
These reports reflect that the veteran had sustained a T12 
fracture during service.  However, they are silent with 
respect to any objective findings relating to the thoracic 
spine.  

During a June 1998 VA examination, the examiner reported the 
veteran's history with respect to his thoracic spine in 
detail.  The veteran complained of pain in two areas in his 
back, mainly in the mid-back near the thoracolumbar junction 
but also in the lower lumbar area.  The examiner noted that 
the appellant's back pain was sixty percent of his concern 
and that the other forty percent was related to pain down his 
right leg.  The veteran also noticed numbness involving the 
right thigh and pain into the right testicle area.  As a 
result of the veteran's discomfort, he was removed from his 
employment as a custodian.  The examiner reiterated that the 
bulk of the appellant's complaints were related to the 
discomfort in the lower lumbar area but that there was some 
discomfort in the midback area of the thoracolumbar junction 
with flexion and extension.  An examination of the lumbar 
spine revealed some tenderness to palpation at the T10-T12.  
There was no evidence of any paraspinous muscle spasm and no 
step-off deformities.  There was a well-healed incision of 
the lower lumbar spine, which was almost hypersensitive to 
touch.  There was exaggerated tenderness to palpation in the 
paraspinous musculature with no evidence of spasm.  The 
veteran stood with a slightly exaggerated thoracic kyphosis 
and a lumbar lordosis  He had forward flexion to 25 degrees 
without discomfort and extension to 5 degrees before he had 
pain.  The veteran had bilateral side bending and rotation to 
30 degrees without significant discomfort.  The examiner 
concluded that while the bulk of the appellant's discomfort 
was located in the lower lumbar area, there was some at the 
thoracolumbar junction as well.  

The veteran had more discomfort with forward flexion in the 
thoracolumbar area than with extension.  A strength 
examination of the lower extremities was 5/5.  There was 1+ 
patellar tendon, 1+ Achilles tendon deep reflexes, 
bilaterally, with 0 Achilles tendon reflex on the right side.  
Sensation was intact to light touch of all dermatomes in the 
lower extremities.  There was no clonus elicited with a 
negative extensor plantar response, bilaterally.  X-rays of 
the thoracic spine showed wedging of the T12 vertebral body 
at approximately 25-30 percent loss of height anteriorly.  
The changes appeared to have been chronic and well healed 
with no change from previous X-rays.  It was the examiner's 
opinion that the bulk of the veteran's complaints were 
related to his low back pain and radiculopathy, that the low 
back pathology limited the appellant's functional ability, 
and that the lumbar pathology was unrelated to his 
thoracolumbar junction discomfort. 

A September 1998 report, submitted by the Division of 
Unemployment Insurance, reflects that the veteran had 
permanent restrictions because of a work related accident.

An October 1998 letter from the Social Security 
Administration reflects that the veteran was initially denied 
social security disability benefits. The report indicated 
that the veteran had sustained an injury to the back as a 
result of a work related accident in July 1995, and that he 
underwent surgery on the lower spine in April 1996 for a 
herniated disc.  It was also noted that while the veteran had 
continued to complain of neck and arm pain since the 1995 
accident, an examination showed no significant evidence of 
any weakness or neurological impairment.  Therefore, it was 
concluded that the veteran was able to perform sedentary 
work.   

In a November 1998 addendum to the June 1998 VA examination, 
the examiner indicated that he had reviewed the veteran's 
claims file prior to the examination.  The examiner noted in 
extensive detail the veteran's history with respect to his 
spine.  An examination of the thoracic spine revealed mild 
kyphosis but no scoliosis.  The thoracic spine was nontender 
until the thoracolumbar junction was palpated, which revealed 
mild to moderate tenderness.  The veteran had 90 degrees of 
forward flexion, with mild discomfort.  The majority of 
flexion was in the thoracic spine,.  Extension was to 20 
degrees, and there was 30 degrees of lateral bending with the 
majority of the movement located primarily in the thoracic 
spine.  Several Waddle's signs were positive, to include pain 
with axial pressure and pain with rotation.  A straight leg 
raise test was positive in the supine position but negative 
in the seated position.  

A neurological examination revealed poor patient effort and 
nonreproducible results when tested twice during the 
examination. At times, the appellant demonstrated 4/5 
strength with ankle dorsiflexion, ankle plantar flexion and 
extensor hallucis longus function, and at other times, he had 
5/5 strength.  The veteran had poor effort with flexion and 
extension of the knee.  He had subjectively decreased 
sensation in sporadic spots, to include a small area over the 
lateral aspect of the left ankle, a small area over the 
lateral aspect of the right thigh and a large area over the 
anterior shin throughout the right lower leg.  The veteran 
also subjectively complained of a constant tingling in his 
left foot.  There were 1+ patellar tendon and a 1+Achilles 
tendon deep reflexes, bilaterally.  X-rays of the thoracic 
spine in the anterior-posterior and lateral views showed 
wedging of T12 and L1 measuring approximately twenty percent 
at T12 and ten percent at L1.  There was no evidence of any 
significant focal kyphosis.  There were degenerative changes 
at T11-12 and T12-L1, which were unchanged from pervious X-
rays.  It was the impression of the examiner, in pertinent 
part, that the veteran's service-connected T12 compression 
fracture produced little disability when compared to his 
lumbar spine condition, and that there was a mild level of 
constant pain and good motion.

Voluminous VA and private medical records, submitted by the 
Department of Health and Human Services, Social Security 
Administration, Baltimore, MD, dating from 1986 to 1999, 
reflect that the veteran was seen primarily for his low back 
and cervical spine because of an elevator mishap at work in 
July 1995.  A report, dated in September 1996, reflects that 
the veteran experienced mid-thoracic stiffness and tightening 
with aching at T10-11.  A June 1998 medical report reflects 
that joint fixation was found to have been acute at T8-10 and 
that there was intrascapular muscle splinting with joint 
tenderness and fixation at T5.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service- 
connected disability has increased in severity is sufficient 
to render the claim well grounded. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorder have 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases. 38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3 (1999).

According to Diagnostic Code 5285, where a veteran has 
residuals of a vertebrae fracture, but there is no spinal 
cord involvement, he is not bedridden, and does not require 
long leg braces or a neck brace, the disability is evaluated 
in accordance with the criteria provided in the regulations 
with respect to limited motion of the spine or muscle spasm.  
According to this code, residuals of a fractured vertebrae 
with definite limited motion or muscle spasm, a 10 percent 
rating is added for demonstrable deformity of vertebral body.  
Further, under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285, 
Note.

According to Diagnostic Code 5288, a 20 percent evaluation is 
warranted for favorable ankylosis of the dorsal spine.  Under 
Diagnostic Code 5291, a moderate or severe limitation of 
motion of the dorsal spine warrants a 10 percent evaluation. 
38 C.F.R. § 4.71a.

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's residuals of a T12 
compression fracture with anterior wedging and degenerative 
changes at T11, T12 and L1 is not warranted.  In this 
respect, there is no evidence of spinal cord involvement 
associated with his dorsal injury.  He is not bedridden as a 
result of his service connected disorder, and the condition 
does not require the use of a long leg brace or a neck brace.  
There is, however, evidence which shows that the veteran has 
a limited range of motion in the dorsal spine and that he 
suffers from a demonstrable vertebral deformity.  
Accordingly, the Board finds that Diagnostic Code 5291, and 
the "demonstrable deformity" provisions of Diagnostic Code 
5285, are the proper provisions to be applied to evaluate the 
veteran's service-connected dorsal spine disability.

The examination reports have indicated that the veteran's 
dorsal range of motion was moderate in severity.  Under 
Diagnostic Code 5291, this level of limitation of motion is 
evaluated as 10 percent disabling.  Because the evidence also 
shows that the veteran has a related demonstrable vertebral 
deformity of the thoracic spine he is entitled to an 
additional 10 percent evaluation under the "demonstrable 
deformity" provisions of Diagnostic Code 5285.  Adding these 
two evaluations together results in a total evaluation of 20 
percent, which is the veteran's current rating.

However, these provisions do not support an increased 
evaluation.  In this respect, the 10 percent rating is the 
maximum rating available for both limitation of dorsal spine 
motion and demonstrable deformity of a vertebral body.  
Further, an increased evaluation is not warranted under 
Diagnostic Code 5288, as there is no medical evidence of 
thoracic ankylosis.  Based on the foregoing, the 
preponderance of the evidence is against an increased 
evaluation for the veteran's residuals of a T12 compression 
fracture with anterior wedging and degenerative changes at 
T11, T12 and L1.

In denying an increased rating for a T12 compression 
fracture, with anterior wedging and degenerative changes at 
T11, T12 and L1, the Board considered the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999) as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Significantly, however, an 
increased rating under these regulations is not in order as 
there is no competent evidence of such symptomatology as 
disuse atrophy or incoordination due to the service connected 
disorder as would be expected to be associated with painful 
pathology warranting a rating higher than that currently 
assigned.  In this regard, the VA examiner indicated in 
November 1998 that the veteran's T12 compression fracture 
produced little disability when compared to his nonservice 
connected lumbar spine condition, and that there was no more 
than a mild level of constant pain with the appellant able to 
demonstrate good motion.  Accordingly, these regulations do 
not provide a basis for an increased rating.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

An increased evaluation for residuals of a T12 compression 
fracture with anterior wedging and degenerative changes at 
T11, T12 and L1 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

